—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blumenfeld, J.), rendered August 31, 1999, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon our factual review power, we are satisfied that the verdict of guilt was not against the weight *486of the evidence (see, CPL 470.15 [5]). Santucci, J. P., Goldstein, H. Miller and Crane, JJ., concur.